Title: To Benjamin Franklin from Kéralio: Two Letters, 26 April 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


I.
Samedi 26e. avril. 1783.
Vous vous rappellerés, mon Digne ami, que je vous ai parlé de Vin de Bourgogne que le supérieur de notre école militaire d’auxerre vous proposoit. Quoique l’on préfére celui de Bordeaux dans votre patrie, Le Religieux qui vous remettra cette lettre vous donnera à ce sujet tous les renseignements possibles. Veuillés le recevoir avec votre bonté ordinaire et L’hommage du dévouement respectueux avec lequel je ne cesserai d’être Mon respectable ami Votre très humble et très obéissant Serviteur.
Le CHR. De Keralio
 
Addressed: A Monsieur / Monsieur Franklin. / à Passy.
 
II.
Paris, le 26e. avril. 1783. rue d’aguesseau, 9.h. du soir.
Du Thé vous a attendu pendant toute l’aprés-diner, mon respectable ami; mais vous l’étiés bien plus par la maitresse de la maison, ses enfants, le prince de Deux-ponts, et votre serviteur.

Indépendamment de L’hommage que le prince vouloit vous rendre et qui vous est dû à tant de titres, il desiroit vous remettre la lettre ci-jointe, et en causer avec vous.
Notre bonne amie qui vous dit les chosen les plus tendres vous demande Le jour que vous pourrés lui donner pour venir diner avec des américains dans la Semaine du 4e. mai au 10e inclus.
Rendez toujours justice, je vous en supplie, à L’attachement respectueux avec Lequel je ne cesserai d’être, mon Digne ami, Votre très humble et très obéissant Serviteur,
Le CHR. De Keralio
